Case: 19-30199      Document: 00516190683          Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 3, 2022
                                    No. 19-30199
                                                                         Lyle W. Cayce
                                                                              Clerk
   Dontrale Demarko Phillips,

                                                             Petitioner—Appellant,

                                       versus

   Tim Hooper, Warden, Louisiana State Penitentiary,

                                                             Respondent—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CV-1041


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Dontrale Demarko Phillips appeals the denial of his 28 U.S.C. § 2254
   petition challenging his state court convictions for armed robbery. We
   granted a Certificate of Appealability (“COA”) on two issues: (1) whether
   Phillips was denied the right to counsel and the right to a fair trial when the
   trial court failed to hold a pre-trial sanity commission hearing or make a legal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30199      Document: 00516190683             Page: 2   Date Filed: 02/03/2022




                                       No. 19-30199


   determination regarding his competence to stand trial and instead relied on a
   mental health report; and (2) whether Phillips’s conviction was obtained in
   violation of the Sixth Amendment right to counsel where the trial court failed
   to ascertain whether his waiver of his right to counsel was made knowingly
   and intelligently. For the reasons that follow, we AFFIRM.
                                  I.     Background
          In 2012, Phillips was charged in Louisiana state court with three
   counts of armed robbery. At a preliminary hearing, Phillips moved to
   represent himself and waived his right to a jury trial. The trial court asked
   Phillips a series of questions about his desire to represent himself and the
   extent of his knowledge of the rules of evidence and rules of criminal
   procedure. The court also advised Phillips of his right to counsel, the length
   of the sentence he faced, the aid an attorney could provide, and that he would
   not receive special treatment due to his pro se status.          Despite these
   advisements, Phillips insisted on self-representation.
          Over the next few months, Phillips submitted various motions and
   made several appearances in court. The trial court noted that Phillips
   “exhibited strange behavior in court and in pleadings” and “question[ed]
   whether [Phillips] ha[d] the mental capacity to proceed.” In particular, the
   court articulated concern regarding Phillips’s attempts to argue issues
   irrelevant to his motions and to relitigate issues already decided by the court.
   Unsure whether Phillips had a mental defect or was “just obstructive and
   arrogant,” the court ordered Phillips to be examined by a sanity commission
   to determine whether Phillips could proceed.
          In March 2013, the trial court determined that Phillips lacked the
   mental capacity to understand the proceedings against him and committed
   Phillips to the custody of the Eastern Louisiana Mental Health System. After
   a comprehensive evaluation, hospital staff submitted a report notifying the




                                            2
Case: 19-30199         Document: 00516190683              Page: 3       Date Filed: 02/03/2022




                                          No. 19-30199


   court that Phillips had the “mental capacity to proceed.” The report noted
   that hospital staff “never observed any symptoms consistent with a
   depressive disorder, a psychotic disorder, an anxiety disorder, or a mood
   disorder”; Phillips had “an (at least) average range IQ”; and Phillips did not
   have any “cognitive defects that would interfere with his ability to proceed
   to trial.” Therefore, the report concluded, “there [was] not any evidence of
   an underlying mental disorder that would in some way impair his ability to
   proceed.”
           After receiving this report, the trial court held a hearing to determine
   whether Phillips had the mental capacity to proceed.                     With “standby
   counsel” present to assist Phillips, the court asked Phillips if he wanted to
   introduce the report into the record showing that he was competent. Phillips
   responded “yes.” The trial court then concluded he was competent.
           Phillips proceeded to a bench trial where he represented himself with
   the assistance of “hybrid counsel.” State v. Phillips, No. 14-254, 2014 WL
   4926152, at *1 (La. Ct. App. Oct. 1, 2014). The trial court found Phillips
   guilty and sentenced him to three consecutive thirty-year sentences. Id. at
   *2. Phillips appealed: the Louisiana Court of Appeals affirmed Phillips’s
   convictions and sentences, id. at *9, and the Louisiana Supreme Court denied
   his writ for certiorari, State v. Phillips, 176 So. 3d 1035 (La. 2015) (Mem.).
   Phillips’s attempts at state postconviction review were also unsuccessful. 1
   The Louisiana Supreme Court denied Phillips’s application for supervisory
   writs, determining that Phillips had “inexcusably failed to raise his claims in




           1
              The Louisiana trial court denied Phillips’s request for postconviction review for
   failure to state a claim, and the Louisiana Court of Appeal denied Phillips’s application for
   a supervisory writ of review.




                                                3
Case: 19-30199       Document: 00516190683            Page: 4     Date Filed: 02/03/2022




                                       No. 19-30199


   the proceedings leading to conviction” as required by La. Code Crim.
   Proc. Ann. art. 930.4(B).
          Turning to federal court for relief, Phillips filed his present petition
   under 28 U.S.C. § 2254, asserting four arguments, including: (1) he was
   denied the right to counsel and the right to a fair trial when the trial court
   failed to hold a pre-trial sanity commission hearing or make a legal
   determination regarding his competence to stand trial, instead relying on a
   mental health report; and (2) his conviction was obtained in violation of the
   Sixth Amendment right to counsel where the trial court failed to ascertain
   whether his waiver of his right to counsel was made knowingly and
   intelligently.
          The district court determined that Phillips’s first two claims
   (described above) were procedurally defaulted, his third claim lacked merit,
   and his fourth claim did not warrant habeas relief. On those bases, the district
   court denied habeas relief and a COA. Phillips timely appealed. We granted
   Phillips’s motion for a COA as to Phillips’s first two claims, concluding that
   Phillips had not challenged the conclusion of procedural default but that
   reasonable jurists could debate whether he had demonstrated cause and
   prejudice to overcome his procedural default. 2
                               II.    Standard of Review
          On a denial of a § 2254 application, we review the district court’s
   findings of fact for clear error and its conclusions of law de novo. Gregory v.
   Thaler, 601 F.3d 347, 352 (5th Cir. 2010). Our review is also limited by the
   Antiterrorism and Effective Death Penalty Act (“AEDPA”).                      Under
   AEDPA, we cannot grant federal habeas relief on claims adjudicated on the


          2
             This court denied a COA as to Phillips’s remaining two arguments, concluding
   that these claims did not satisfy the standard for obtaining a COA.




                                             4
Case: 19-30199      Document: 00516190683             Page: 5   Date Filed: 02/03/2022




                                       No. 19-30199


   merits in state court unless the adjudication resulted in a decision that:
   (1) “was contrary to, or involved an unreasonable application of, clearly
   established Federal law, as determined by the Supreme Court of the United
   States”; or (2) “was based on an unreasonable determination of the facts in
   light of the evidence presented in the State court proceeding.” 28 U.S.C.
   § 2254(d)(1), (2).
          To the extent a petitioner challenges a state court’s factual findings,
   “we afford the state trial court the deference due under § 2254(e)(1).”
   Austin v. Davis, 876 F.3d 757, 789 (5th Cir. 2017). Under this highly
   deferential standard, state court factual findings are presumed to be correct.
   Id. § 2254(e)(1). Even when a state court dismisses a claim on procedural
   grounds, deference is given to the factual findings unless the findings are
   directly inconsistent with the highest state court’s ultimate resolution of the
   case. See Austin, 876 F.3d at 776–79 (applying § 2254(e)(1) deference to
   factual findings when state high court rejected claims on procedural
   grounds).
                                III.      Discussion
          We now turn to Phillips’s claims that are before us. First, Phillips
   avers that the trial court violated his rights guaranteed by the Sixth
   Amendment because it “failed to hold a sanity commission hearing” when
   determining Phillips’s competence and instead “relied extensively upon
   mental health reports.” Second, Phillips argues that his conviction was
   obtained “in violation of his Sixth Amendment right to counsel at trial”
   because the trial court did not “ascertain whether [Phillips]’s waiver of




                                            5
Case: 19-30199         Document: 00516190683              Page: 6       Date Filed: 02/03/2022




                                          No. 19-30199


   counsel was made knowing[ly] and intelligently.”                     The district court
   concluded that these claims were procedurally defaulted. 3
           “A federal court generally cannot review the merits of a state
   prisoner’s habeas petition if the claims in the petition are procedurally
   defaulted.” Rocha v. Thaler, 626 F.3d 815, 820 (5th Cir. 2010). Questions of
   procedural default are assessed de novo on appeal. See Amos v. Scott, 61 F.3d
   333, 338 (5th Cir. 1995). A claim is procedurally defaulted if the last state
   court to address the claim explicitly rejected it on an “independent” and
   “adequate” state law ground. Coleman v. Thompson, 501 U.S. 722, 729–30
   (1991). To satisfy the “independent” and “adequate” requirements, the
   state court’s dismissal must clearly and expressly indicate that it rests on a
   state procedural bar, and the bar must be “strictly or regularly” followed by
   state courts and applied “to the vast majority of similar claims.” Amos, 61
   F.3d at 338–39 (emphasis omitted).


           3  The State did not expressly argue that Phillips’s arguments were procedurally
   defaulted. Nevertheless, a federal district court may find a procedural default on its own
   motion, as the district court did here. See Magouirk v. Phillips, 144 F.3d 348, 358 (5th Cir.
   1998) (holding that “a federal district court may, in the exercise of its discretion, raise a
   habeas petitioner’s procedural default sua sponte and then apply that default as a bar to
   further litigation of petitioner’s claims”); see also Day v. McDonough, 547 U.S. 198, 207
   (2006) (“While the issue remains open in this Court . . . the Courts of Appeals have
   unanimously held that . . . courts, on their own initiative, may raise a petitioner’s
   procedural default.”); Coleman v. Goodwin, 833 F.3d 537, 541 (5th Cir. 2016)
   (“[P]rocedural default is not subject to the customary doctrine of waiver. A state’s careless
   or inadvertent failure to brief procedural default does not waive the argument; only a
   purposeful and deliberate decision to forego the defense will do so.”). Day, addressing a
   different habeas defense, requires that the petitioner have an opportunity to address a
   court’s sua sponte consideration of habeas defenses. 437 U.S. at 210. Because the
   magistrate judge made this determination to which Phillips had the opportunity to object,
   this condition was met. See Phillips v. Vannoy, No. 1:17-CV-01041, 2019 WL 962201, at *1
   (W.D. La. Feb. 27, 2019) (acknowledging Phillips’s objections to the magistrate’s Report
   and Recommendations raising procedural default).




                                                6
Case: 19-30199        Document: 00516190683              Page: 7      Date Filed: 02/03/2022




                                         No. 19-30199


           Here, the Louisiana Supreme Court rejected Phillips’s claims
   pursuant to a state procedural bar; citing La. Code Crim. Proc. Ann.
   art. 930.4(B), the court denied relief because Phillips “inexcusably failed to
   raise his claims in the proceedings leading to conviction.” This rejection was
   based on independent state grounds; the court’s denial rested solely on state
   law, and there is no indication that the court relied on any federal
   constitutional law in denying Phillips’s claim. Additionally, courts regularly
   apply La. Code Crim Proc. Ann. 930.4(B) to procedurally bar claims
   from federal habeas review. See Holmes v. Vannoy, No. 16-6894, 2018 WL
   941712, at *6 (E.D. La. Jan. 11, 2018) (describing art. 930.4(B) as a “well-
   established . . . independent and adequate state court ground[] sufficient to
   procedurally bar claims from federal habeas review” and collecting cases).
   Therefore, the “adequacy” requirement is satisfied.
           In sum, because the Louisiana Supreme Court rejected Phillips’s
   claims on an independent and adequate state procedural ground, his claims
   are procedurally defaulted.
           Accordingly, the only way Phillips can prevail on his underlying claims
   is if he is able to demonstrate either: (1) cause for and prejudice from the
   procedural default; or (2) that a failure to consider the claims would result in
   a fundamental miscarriage of justice. 4 Coleman, 501 U.S. at 750. “To
   establish cause for a procedural default, there must be something external to
   the petitioner, something that cannot fairly be attributed to him.” Johnson v.
   Puckett, 176 F.3d 809, 816 (5th Cir. 1999) (internal quotation marks and
   citation omitted). A lack of counsel or ineffective assistance of counsel may,


           4
             Only the first exception is relevant here. “Fundamental miscarriage of justice is
   limited to cases where the petitioner can make a persuasive showing that he is actually
   innocent of the charges against him,” McGowen v. Thaler, 675 F.3d 482, 499 (5th Cir. 2012)
   (internal quotation marks and citation omitted), and Phillips has not attempted to do so.




                                               7
Case: 19-30199        Document: 00516190683         Page: 8   Date Filed: 02/03/2022




                                     No. 19-30199


   in some situations, constitute cause. See, e.g., Murray v. Carrier, 477 U.S.
   478, 488 (1986).
          Phillips attempts to overcome procedural default by showing cause
   and prejudice. As cause, Phillips contends that the trial court violated his
   Sixth Amendment right to counsel. The district court rejected Phillips’s
   ineffective assistance of counsel argument, determining that the record
   supported the state court’s finding that Phillips knowingly and intelligently
   waived his right to counsel. Those factual findings are entitled to deference.
   See Austin, 876 F.3d at 789, 776–79. Therefore, Phillips could not show cause
   for the procedural default.
          Phillips does not challenge this determination. He makes no argument
   that the district court somehow erred in its conclusion that he was not
   excused from procedural default. Although pro se briefs are afforded liberal
   construction, Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam), even
   pro se litigants must brief arguments to preserve them, Yohey v. Collins, 985
   F.2d 222, 224–25 (5th Cir. 1993). Thus, Phillips has waived any challenge to
   the district court’s determination regarding cause. Cf. Brinkmann v. Abner,
   813 F.2d 744, 748 (5th Cir. 1987) (noting that a failure to challenge a district
   court’s judgment is the equivalent of petitioner not having appealed the
   judgment).
          Even assuming arguendo that waiver does not apply, Phillips cannot
   prove that he should be exempted from procedural default. Although Phillips
   could show cause through ineffective assistance of counsel, Phillips has failed
   to do so.     The Sixth Amendment of the United States Constitution
   guarantees a criminal defendant the right to the assistance of counsel. U.S.
   CONST. amend. VI. However, the Sixth Amendment also implicitly grants
   a criminal defendant the right to represent himself. Batchelor v. Cain, 682
   F.3d 400, 406 (5th Cir. 2012) (citing Faretta v. California, 422 U.S. 806, 818–




                                          8
Case: 19-30199      Document: 00516190683          Page: 9   Date Filed: 02/03/2022




                                    No. 19-30199


   21 (1975)). A defendant who waives his right to counsel and opts to proceed
   pro se “cannot thereafter complain that the quality of his own defense
   amounted to a denial of ‘effective assistance of counsel.’” McKaskle v.
   Wiggins, 465 U.S. 168, 177 n.8 (1984) (quoting Faretta, 422 U.S. at 834 n.46).
          To represent himself, a defendant must knowingly and intelligently
   waive his right to counsel and assert his right in a clear and unequivocal
   manner. Faretta, 422 U.S. at 835. Accordingly, before accepting a waiver of
   counsel, a court must conduct “a so-called Faretta hearing.” United States
   v. Cano, 519 F.3d 512, 516 (5th Cir. 2008). At this hearing, the court “must
   caution the defendant about the dangers of such a course of action so that the
   record will establish that he knows what he is doing and his choice is made
   with eyes open.” Id. (quotation omitted).
          The record supports the conclusion that Phillips waived his right to
   counsel.   Thus, the court satisfied the Faretta-hearing requirements.
   However, Phillips contends that the trial court’s later competency
   determination rendered the initial Faretta hearing void. In essence, Phillips’s
   argument is that the trial court should have conducted an additional Faretta
   hearing since it subsequently found that Phillips lacked the mental capacity
   to understand the proceedings against him. Given our deference to state
   court findings, we disagree.
          We acknowledge that the trial court did question Phillips’s
   competency subsequent to the initial Faretta hearing.          However, the
   subsequent report prepared by treatment staff from the Louisiana
   Department of Health and Hospitals confirmed Phillips’s competency: the
   staff determined there was no evidence that Phillips suffered from an
   underlying mental, cognitive, or psychotic disorder that would have impaired
   his ability to proceed, noting that he was not incompetent even when he
   arrived. Phillips, seemingly consenting to the contents of this report, agreed




                                         9
Case: 19-30199     Document: 00516190683           Page: 10   Date Filed: 02/03/2022




                                    No. 19-30199


   to its introduction into evidence during the June 2013 hearing. Based on the
   report and lack of objection from Phillips, the trial court found that Phillips
   was competent to proceed. We must defer to this finding. Phillips fails to
   cite any authority for the proposition that, under the unique circumstances
   here (where he was never actually incompetent), a subsequent Faretta
   hearing was required. Thus, we need not address whether it would have been
   in different circumstances (such as where he was incompetent when he
   entered treatment but then was deemed competent later). The report’s
   conclusions indicate that Phillips was competent at the time he was admitted
   to the facility and had never suffered from any mental disorders.      Phillips
   chose to represent himself despite multiple warnings from the court
   regarding the dangers and pitfalls of self-representation; he cannot now
   attempt to establish cause based on an ineffective assistance of counsel claim.
          In sum, we agree with the district court’s conclusion that Phillips’s
   claims are procedurally defaulted and that he has failed to establish cause and
   prejudice or a fundamental miscarriage of justice to excuse the default.
          AFFIRMED.




                                         10